Citation Nr: 0105455	
Decision Date: 02/22/01    Archive Date: 03/02/01

DOCKET NO.  92-00 012A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for defective vision.

2.  Entitlement to nonservice-connected disability pension 
benefits.

3.  Entitlement to an increased rating for residuals of a 
bayonet wound to the right forearm, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from December 1941 to June 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines.

This case was the subject of a December 2000 hearing before 
the undersigned Board member.

This issue of an increased rating for residuals of a bayonet 
wound to the right forearm is addressed in the REMAND portion 
of this action.


FINDINGS OF FACT

1.  The veteran has defective vision that cannot be 
dissociated from an incident of welding without eye 
protection during his period of service.

2.  The veteran served as a member of the Philippine 
Commonwealth Army, including the recognized guerillas, in the 
service of the Armed Forces of the United States, from 
December 1941 to June 1946.  Service was pursuant to the Call 
of the President of the United States dated 26 July 1941.





CONCLUSIONS OF LAW

1.  Defective vision was incurred in active service.  38 
U.S.C.A. § 1110 (West 1991 & Supp. 2000);  38 C.F.R. § 3.303 
(2000).

2.  The appellant is not eligible for nonservice-connected 
disability pension benefits.  38 U.S.C.A. §§ 101(2), 107, 
1521(a) (West 1991 & Supp. 2000);  38 C.F.R. §§ 3.1, 3.8 
(2000);  Sabonis v. Brown, 6 Vet. App. 426 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran contends that he incurred permanent eye 
disability during service as a result of eye injury sustained 
due to welding without wearing eye protection.  He further 
claims entitlement to nonservice-connected disability pension 
benefits.

The veteran's claims file in this case was lost during the 
pendency of his appeal.  The file has been reconstructed.  
However, with the exception of a March 1980 statement from 
the United States Department of the Army verifying the 
veteran's service, and a service medical record of treatment 
for eye injury in May 1946, there is no pertinent information 
dated prior to 1991 associated with the claims file.

The March 1980 letter from the Department of the Army states 
that the veteran served as a member of the Philippine 
Commonwealth Army, including the recognized guerillas, in the 
service of the Armed Forces of the United States, from 
December 1941 to June 1946.  Service was pursuant to the Call 
of the President of the United States dated 26 July 1941.

A service medical record dated in May 1946 shows that the 
veteran was seen for eye pains.  He gave a history of having 
developed eye pains, lacrimation, and redness of both eyes 
after electric welding.  The final diagnosis was 
conjunctivitis acute bilateral, and the veteran was noted to 
be cured upon discharge from treatment.

During a July 1998 VA examination, the examiner noted that 
the veteran's eyesight had deteriorated from 20/50 in the 
right eye and 20/200 in the left eye as of September 1991, to 
well below 20/400 in both eyes as of July 1998.  The 
veteran's deteriorating health and eyesight made evaluation 
of the eyes very difficult.  The veteran was diagnosed as 
having macular degeneration, dry form, with marked macular 
RPE atrophy; marked ptosis; and pseudophakia in both eyes, 
with a history of cataract surgery in both eyes.  The 
examiner found that the veteran's history of exposure to 
flying metal dust did not contribute at all to the veteran's 
current eye condition.  The examiner further noted the 
veteran's history of welding light exposure, and asserted 
that this may have contributed to some of the foveal RPE 
loss, though the diffuse pattern on current examination was 
indicative of macular degeneration.

During his December 2000 Board hearing, the veteran testified 
that in May 1946 he spent about one day welding the end of a 
gun in a motor pool, from 8 A.M. to 1 P.M.   He said he was 
welding with an iron torch and iron welding material without 
a mask.  He described being struck in the eyes and face by 
flying metal dust.  He indicated he had great trouble seeing 
after the welding, and that his eyes were watering severely.  
He said he was brought to a military hospital, where he was 
treated.  He testified that he was discharged from service in 
June 1946 without full restoration of his visual acuity.  

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000).  With 
chronic disease shown as such in service so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The veteran's service qualifies him for compensation for 
service-connected disability.  See  38 U.S.C.A. § 107 (West 
1991 & Supp. 2000);  38 C.F.R. § 3.8 (2000).
 
It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 C.F.R. § 3.102 (2000). 

The evidentiary record is problematic for two reasons.  
First, the veteran's claims file was lost during the pendency 
of his appeal, and the Board cannot know with any degree of 
certainty whether there was additional evidence supportive of 
the veteran's claim at some prior point in time.  Second, the 
veteran's deteriorating eyesight and health from 1991 forward 
have made it impossible to specifically determine upon 
current physical examination of his eyes whether at least 
some part of his current eye disability did or did not 
originate in a manner consistent with his inservice welding-
related eye injury or from some other cause.  

The current evidence of record is to the effect that the 
veteran has a current pattern of eye pathology, to include 
marked RPE atrophy, consistent with macular degeneration, but 
that he had inservice eye injury due to welding.  While the 
most recent examiner at one point states the current 
condition is not related to flying metal dust in service, he 
also goes on to state that the in service exposure to welding 
light may have contributed to his foveal RPE loss, although 
the pattern on current examination was indicative of macular 
degeneration.  This would appear to be a case where 
resolution of the doubt in the veteran's favor is highly 
appropriate.  See 38 C.F.R. § 3.102.  There is certainly 
substantial lay and medical evidence in support of the 
veteran's claim, to include medical evidence of an inservice 
injury.   The record also contains clinical evidence of a 
current eye disability, and medical opinion indicating that 
at least some portion of the current eye disability may be 
due to welding light exposure, although the overall pattern 
is consistent with macular degeneration.  The Board finds 
that this record therefore is at least in equipoise over 
whether there is current disability related to service 
incurred welding light injury.  There is no competent 
evidence to link a current disability to flying metal 
particles or to link the other currently diagnosed eye 
disabilities to service, specifically macular degeneration, 
dry form, marked ptosis or pseudophakia in both eyes, with a 
history of cataract surgery in both eyes.  The question of 
how much actual current disability may be attributed to 
service connected as opposed to nonservice- connected causes 
is a matter for initial determination by the RO.  
Accordingly, the claim for service connection for eye 
disability is granted, to the extent indicated.

The law authorizes payment of nonservice-connected pension to 
a veteran of war who has the requisite service and who is 
permanently and totally disabled.  38 U.S.C.A. §§ 1502, 1521 
(West 1991 & Supp. 2000).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the Military Order of the 
President dated July 26, 1941 (including organized guerrilla 
forces), shall not be deemed to have been active military, 
naval, or air service for the purpose of any law of the 
United States confirming rights, privileges or benefits upon 
any person by reason of the service of such person or the 
service of any other person in the Armed Forces, except 
benefits under certain contracts of National Service Life 
Insurance;  the Missing Persons' Act;  and compensation for 
service-connected disability or death, dependency and 
indemnity compensation for service-connected death (with an 
exception);  and burial benefits.  38 U.S.C.A. § 107;  38 
C.F.R. § 3.8.  With an exception not pertinent to this 
appeal, service in the Philippine Scouts (Regular Philippine 
Scouts) is included for VA disability pension, compensation, 
dependency and indemnity compensation and burial allowance.  
38 C.F.R. § 3.8(a).

The undersigned is persuaded that this veteran had exemplary 
service, based on the veteran's testimony and other evidence 
relating to his period of service.  However, as was explained 
during the December 2000 Board hearing, the undersigned has 
essentially no discretion in this matter.  The veteran's 
service does not legally qualify him for entitlement to VA 
nonservice-connected disability pension.  The VA is bound by 
the service department's certification as to a claimant's 
military service.  Duro v. Derwinski, 2 Vet. App. 530 (1992);  
38 C.F.R. § 3.203 (2000).  The veteran had no other verified 
service.  As indicated, service before July 1, 1946, as a 
Philippine Scout, or in the organized military forces of the 
Government of the Commonwealth of the Philippines, including 
recognized guerrilla service, is recognized service for 
purposes of certain VA benefits, but does not establish basic 
eligibility for nonservice-connected pension benefits.  38 
U.S.C.A. § 107(a);  38 C.F.R. §§ 3.8, 3.9.

The Board notes that the appellant had no service with the 
Regular Philippine Scouts, and the record unequivocally shows 
that his recognized periods of service were before July 1, 
1946.  Inasmuch as the United States service department's 
verification of the appellant's service is binding on the VA, 
the law precludes basic eligibility for nonservice-connected 
disability pension benefits based on the appellant's service.  
As such, the veteran's claim of entitlement to non-service 
connected disability pension benefits is denied due to the 
absence of legal merit, or the lack of entitlement under the 
law.  Sabonis v. West, 6 Vet. App. 426, 430 (1994). 

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  This liberalizing legislation must be 
applied in the present case.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The new law revises the former § 5107(a) of 
title 38 United States Code to eliminate the requirement that 
a claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.  
The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C. § 5103A(a)).

As VA is bound by the determinations of the service 
department, and there is nothing to indicate that further 
inquiries to the service department would yield verification 
of service which would establish entitlement to nonservice-
connected disability pension benefits, the Board finds that 
there is no reasonable possibility that further development 
of the claim for nonservice-connected pension benefits would 
establish entitlement to such benefits.  The Board therefore 
finds that further development on this issue is not 
warranted.

With respect to the claim for service connection for eye 
disability, it is obvious that the record is not complete.  
However, because the Board has granted the benefit sought on 
appeal, the veteran has not been prejudiced by foregoing 
further development of the claim.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).


ORDER

Entitlement to service connection for bilateral eye 
disability is granted.

Entitlement to nonservice-connected disability pension 
benefits is denied.



REMAND

The veteran has submitted a January 1999 notice of 
disagreement with an October 1998 RO rating decision denying 
an increased rating for residuals of a bayonet wound to the 
right forearm, currently evaluated as 10 percent disabling.

In light of the present procedural posture of this issue, the 
Board is obligated to remand the issue for proper 
development, to include issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

Accordingly, the case is remanded to the RO for the 
following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should take appropriate 
action, including issuance of a statement 
of the case, on the appeal initiated by 
the veteran from the rating decision 
addressing the issue of an increased 
rating for residuals of a bayonet wound 
to the right forearm, currently evaluated 
as 10 percent disabling.

The veteran and his representative should 
be clearly advised of the need to file a 
timely substantive appeal if the veteran 
wishes to complete an appeal from that 
determination.  Absent the completion of 
appellate procedures, this claim will not 
be subject to further review by the 
Board.  

The purpose of this REMAND is to ensure that the veteran is 
afforded due process of law.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 


